IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10535
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RAMON SARMIENTO-MALDONADO,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:92-CR-399-G
                        - - - - - - - - - -
                         December 12, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Ramon Sarmiento-Maldonado (Sarmiento) pleaded guilty to one

count of conspiracy to distribute heroin.   The district court

held Sarmiento accountable for an uncompleted transaction

involving 3.5 kilograms of heroin under U.S.S.G. § 2D1.1.     The

district court was not clearly erroneous in calculating the

amount of heroin involved in Sarmiento’s offense.      See United

States v. Bermea, 30 F.3d 1539, 1575 (5th Cir. 1994), cert.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10535
                                - 2 -

denied, 115 S. Ct. 1113, 1825 (1995); United States v. Vine, 62

F.3d 107, 109-10 (5th Cir. 1995).   The district court complied

with Fed. R. Crim. P. 32(c)(3)(D) in finding that Sarmiento had

the intent and ability to sell 3.5 kilograms of heroin by

specifically adopting the relevant portions of the Presentence

Report (PSR).    See United States v. Mora, 994 F.2d 1129, 1141

(5th Cir.), cert. denied, 510 U.S. 958 (1993).

     AFFIRMED.